DETAILED ACTION
This application contains claims directed to the following patentably distinct species:
i. A second layer that is polyamide (Claims 2, 10, 15 and 23 – 25). 
ii. A second layer that is polyester (Claims 3, 11, 16 and 25).
The species are independent or distinct because polyamide and polyester are distinct polymer chemistries. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Different searches are required for a layer that is polyamide and a layer that is polyester.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Aries Taylor on December 23, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782